tcmemo_2006_120 united_states tax_court hector prowse petitioner v commissioner of internal revenue respondent docket no filed date hector prowse pro_se marc l caine for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency dated date respondent determined that petitioner was liable for an income_tax deficiency of dollar_figure with respect to hi sec_2001 taxable_year in a letter to this court dated date which we filed as an imperfect petition on date petitioner stated his intention to appeal respondent’s determination for as well as determinations for and that petitioner alleged respondent had also made by order dated date we ordered petitioner to file a proper amended petition and to pay the required filing fee on or before date on date we received and filed petitioner’s amended petition which again sought a redetermination of deficiencies for and on date we filed respondent’s motion to dismiss for lack of jurisdiction and to strike as to petitioner’s and taxable years after receiving an extension of time to object to the motion petitioner filed no objection and we granted the motion on date this case was originally calendared for trial at the new york new york trial session commencing on date following a conference call with the parties we continued the case generally on date we filed respondent’s motion for leave to file amendment to answer to amended petition in that motion respondent acknowledged certain mistakes in the notice_of_deficiency and conceded that the correct amount of the income_tax deficiency in the notice_of_deficiency should have been dollar_figure in addition respondent alleged that petitioner is liable for an increased deficiency of dollar_figure for a total deficiency of dollar_figure and for a civil_fraud penalty under sec_6663 respondent alleged in the motion that the reasons for the increased deficiency and the civil_fraud penalty were not evident when he filed his answer to the amended petition respondent further alleged that petitioner had received fair warning of respondent’s intention to amend his answer and that petitioner had ample time to prepare for trial under the circumstances by order dated date we directed petitioner to file a response to respondent’s motion on or before date no response was received by the deadline so we granted respondent’s motion and filed respondent’s amendment to answer on date on date we held a conference call with the parties to discuss petitioner’s request for a continuance and respondent’s request for a date and time certain for the trial respondent objected to the continuance on a variety of grounds including petitioner’s failure to document a compelling medical reason for the request and his continuing failure to cooperate in preparing the case for trial we denied petitioner’s request without prejudice to petitioner’s right to renew the request if petitioner could document a compelling reason for another continuance 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure on date the case was called for trial petitioner did not appear although he had been in contact with respondent’s counsel and with the court in the days leading up to the trial instead petitioner submitted a written motion for continuance in which he claimed that he had had a heart attack seizure on date however despite repeated warnings from this court to petitioner during various pretrial conference calls he failed to attach any documentation of the episode or of a current medical_condition sufficient to prevent him from appearing in court on june we denied petitioner’s motion when the case was called for trial on date respondent orally moved under rule a for a default judgment on the underlying deficiency we granted the motion with respect to the original deficiency as corrected by respondent but denied the motion with respect to the additional deficiency and the civil_fraud penalty matters on which respondent had the burden_of_proof thereafter a trial was held on date to permit respondent to introduce evidence regarding the additional deficiency and the civil_fraud penalty the issues for decision are whether respondent has satisfied his burden of proving by a preponderance_of_the_evidence that petitioner is liable for an increased deficiency as alleged by respondent and whether respondent has satisfied his burden of proving by clear_and_convincing evidence that petitioner is liable for the civil_fraud penalty under sec_6663 findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulated facts into our findings by this reference petitioner resided in flushing new york when his petition in this case was filed petitioner’ sec_2001 return during petitioner was employed by keyspan engineering associates and by cosentini associates petitioner filed a timely federal_income_tax return for on which he reported the income he had earned from his employment during on schedule a itemized_deductions of hi sec_2001 return petitioner claimed itemized_deductions of dollar_figure and on schedule c profit or loss from business petitioner claimed a bad_debt deduction of dollar_figure and a deduction for legal expenses of dollar_figure the schedule a itemized_deductions that petitioner claimed on hi sec_2001 return consisted of the following medical and dental expenses less adjustment net deduction dollar_figure dollar_figure state_and_local_income_taxes charitable gifts job expenses tax preparation fees other expenses less adjustment total itemized_deductions dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1instead of subtracting the dollar_figure adjustment petitioner added the adjustment in calculating his total itemized_deductions the mathematically correct total should have been dollar_figure petitioner attached a statement to hi sec_2001 return identifying the medical and dental expenses of dollar_figure as follows dr jayesh patel dollar_figure emergency room treatment for left knee pain dollar_figure an operation dollar_figure dr harvey s pallen dollar_figure and expenses for eyeglasses medications and transportation dollar_figure petitioner also attached to hi sec_2001 return the following documentation of his medical_expenses a receipt no from mount sinai elmhurst faculty practice dated date for emergency care on a receipt no dated for dollar_figure a receipt no dated for dollar_figure a bill from xeron clinical laboratories dated reflecting a handwritten entry by mary patel reading paid fully a letter dated date bearing the signature of mary s posner and purporting to confirm that the dollar_figure cost for surgery performed at st luke’s roosevelt hospital on date had been paid and a receipt dated date from harvey s pallen dds confirming treatment of petitioner on various dates in date for a total cost of dollar_figure each of the above-described documents was falsified and some if not all of the signatures shown on the documents were forged none of the documents substantiated any of petitioner’s claimed medical_expenses for the charitable gifts claimed on the schedule a consisted of an alleged cash gift to a church and a noncash contribution the noncash contribution consisted of claimed donations of property to the salvation army during to document the contribution petitioner attached receipt no dated date purportedly from the salvation army that listed categories of property assigned a value to each category and listed the total contribution as dollar_figure the receipt showed that the contribution was received by juanita rusell on date the receipt was falsified and does not substantiate petitioner’s claimed noncash contribution for petitioner did not attach to hi sec_2001 return any substantiation of his alleged cash gift to the church and he did not substantiate the gift during the examination of his return the employee business_expenses of dollar_figure consisted of vehicle expenses dollar_figure parking fees tolls and transportation dollar_figure classes dollar_figure and one-half of meals and entertainment_expenses totaling dollar_figure dollar_figure petitioner attached to hi sec_2001 return a copy of a letter from the new york city public schools confirming that petitioner had paid dollar_figure for classes in asbestos and paint lead abatement the letter purported to be signed by robert pardi and was dated date unfortunately mr pardi died on date and could not possibly have written the date letter in addition no such classes were offered by the new york city public schools during with respect to the balance of the employee business_expenses petitioner was not required by either of his employers to incur travel or client entertainment_expenses during even if petitioner had incurred such expenses each of hi sec_2001 employers had reimbursement policies that entitled their employees to obtain reimbursement for any required business_expenses to document the schedule c legal expenses of dollar_figure that he claimed on hi sec_2001 return petitioner attached to hi sec_2001 return a letter dated date from michael e greenblatt an attorney allegedly employed by nixon hargrave devans doyle llp however mr greenblatt never worked for nixon hargrave 2similar documents were submitted to substantiate charitable_contributions medical_expenses and employee business_expenses claimed on petitioner’s return at least some of those documents also appear to have been falsified and petitioner was never a client of the firm to compound the problem petitioner submitted to respondent’s counsel on date yet another letter to substantiate the dollar_figure legal expense this letter dated date was purportedly prepared and signed by paul rubenfeld and purports to confirm that mr rubenfeld represented petitioner before the united_states bankruptcy court for the southern district of new york for a fee of dollar_figure the rubenfeld letter was falsified and mr rubenfeld’s signature on the letter was forged mr rubenfeld did not represent petitioner before the bankruptcy court at any time during on a date that does not appear in the record the internal_revenue_service selected petitioner’ sec_2002 and tax returns for examination on date petitioner met with revenue_agent winslow the agent who was assigned to conduct the and examination and respondent’s counsel to discuss petitioner’s claim that he was entitled to deductions for and to review the documentation needed for the examination of petitioner’ sec_2002 and returns during that meeting petitioner admitted that he personally had prepared some of the third-party documentation that he had attached to hi sec_2001 return notice_of_deficiency in the notice_of_deficiency respondent disallowed petitioner’s schedule c bad_debt deduction of dollar_figure and his schedule c legal expense deduction of dollar_figure as a result of these adjustments respondent made a computational adjustment reducing petitioner’s itemized_deductions by dollar_figure but did not otherwise disallow the itemized_deductions petitioner had claimed on schedule a respondent did not assert that petitioner was liable for any addition_to_tax or penalty amendment to answer after respondent uncovered evidence that petitioner had overstated his schedule a itemized_deductions and had falsified documentation to substantiate his schedules a and c deductions respondent amended his answer to the amended petition to assert an additional deficiency of dollar_figure thereby increasing the total claimed deficiency for to dollar_figure3 resulting from the complete disallowance of petitioner’s itemized_deductions for lack of substantiation respondent also asserted for the first time that petitioner was liable for the fraud_penalty pursuant to sec_6663 3in his motion respondent conceded a computational mistake in calculating the original deficiency the corrected original deficiency is dollar_figure opinion i burden_of_proof normally in a case before this court the taxpayer bears the burden_of_proof rule a however if the commissioner raises a new issue or seeks an increase in a deficiency the commissioner has the burden_of_proof as to the new issue or increased deficiency id in addition in any case involving the issue of fraud with intent to evade tax the burden_of_proof in respect of that issue is on the commissioner sec_7454 rule b in this case the only open issues are issues as to which respondent concedes he has the burden_of_proof in order to satisfy that burden_of_proof respondent must prove by a preponderance_of_the_evidence that he properly disallowed petitioner’s schedule a deductions and he must also prove by clear_and_convincing evidence that petitioner is liable for the fraud_penalty under sec_6663 rule ii substantiation of schedule a deductions a medical and dental expenses sec_213 authorizes a taxpayer if he itemizes his deductions to deduct expenses paid during the taxable_year for 4although a taxpayer may contend that the burden_of_proof should shift to the commissioner under sec_7491 sec_7491 does not shift the burden_of_proof in this case respondent concedes that he has the burden_of_proof with respect to the only open issues--the increased deficiency and the fraud_penalty the medical_care of the taxpayer the taxpayer’s spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income in this case petitioner claimed an itemized_deduction for unreimbursed medical and dental expenses of dollar_figure on hi sec_2001 return and attached documentation to his return purporting to substantiate the expenses when respondent issued his notice_of_deficiency he did not disallow these expenses although he did make a computational adjustment to the amount of the deduction because of adjustments affecting the calculation of petitioner’s adjusted_gross_income however after respondent discovered that some of the documentation attached to petitioner’ sec_2001 return may have been falsified respondent disallowed all of petitioner’s schedule a expenses including his medical and dental expenses for failure to substantiate and he moved to increase the deficiency to reflect the disallowance at trial respondent convincingly proved that the documentation attached to petitioner’ sec_2001 return to document his medical and dental expenses had been falsified consequently the record contains no credible_evidence substantiating petitioner’s medical and dental expenses for and we sustain respondent’s determination b taxes paid petitioner claimed a deduction for state and local_taxes paid of dollar_figure in his pretrial memorandum respondent conceded that if petitioner’s allowable itemized_deductions are greater than the standard_deduction petitioner is entitled to a deduction for the taxes paid c charitable_contributions sec_170 generally authorizes a taxpayer to claim a deduction for any charitable_contribution made during the taxable_year on schedule a to hi sec_2001 return petitioner claimed a charitable_contribution_deduction for cash gifts to a church dollar_figure and for noncash gifts dollar_figure the only documentation produced by petitioner was a receipt purportedly from the salvation army regarding the noncash contribution at trial respondent convincingly proved that the documentation had been falsified consequently the record contains no credible_evidence substantiating petitioner’s charitable_contributions for and we sustain respondent’s determination d unreimbursed employee business_expenses and other miscellaneous expense sec_162 authorizes a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one incurred in a transaction that commonly or frequently occurs in the type of business involved 308_us_488 a necessary expense is one that is appropriate and helpful to the taxpayer’s business 290_us_111 expenses allowable under sec_162 must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs personal_living_and_family_expenses are not deductible sec_262 an employee is generally recognized as being in the trade_or_business of being an employee and may deduct employment-related_expenses if the requirements of sec_162 are met 326_us_465 however a trade_or_business expense deduction is not allowable to an employee to the extent that the employee is entitled to reimbursement from his or her employer for an expenditure related to his or her status as an employee 79_tc_1 if an employee could have requested reimbursement under the plan and fails or forgets to do so he may not claim a deduction for the expenses under sec_162 id see also 788_f2d_1406 9th cir affg tcmemo_1984_533 56_tc_936 affd without published opinion 456_f2d_1335 2d cir in this case petitioner claimed a deduction for unreimbursed employee business_expenses totaling dollar_figure although petitioner attached some documentation of these expenses to hi sec_2001 return respondent has convincingly demonstrated that the documentation was falsified and that several of the signatures thereon were forged in addition respondent introduced evidence at trial that petitioner admitted creating some of the documentation attached to hi sec_2001 return and he also convincingly established at trial that both of petitioner’s employers had reimbursement plans to cover legitimate employee business_expenses during the record made by respondent and the complete lack of credible_evidence to substantiate petitioner’s claimed employee business_expenses convince us that respondent has met his burden of proving by a preponderance_of_the_evidence that these expenses were properly disallowed with respect to the remaining miscellaneous expenses claimed on schedule a respondent has adequately demonstrated that petitioner has failed to substantiate the expenses as required by sec_6001 and related regulations see sec_6001 sec_1_6001-1 e income_tax regs consequently we sustain respondent’s determination disallowing the expenses iii disallowance of schedule c deductions a in general in his notice_of_deficiency respondent disallowed petitioner’ sec_2001 schedule c expense deductions and computed the resulting income_tax deficiency when petitioner failed to appear for trial respondent moved for a default judgment and we granted the motion with respect to the original deficiency as corrected however even if we had denied respondent’s motion we would still have concluded that respondent’s determination disallowing petitioner’s schedule c expenses must be sustained our reasons are summarized below b bad_debt deduction sec_166 authorizes a taxpayer to deduct a business_bad_debt that becomes worthless during the year to be entitled to the deduction the taxpayer must prove that a bona_fide debt was created obligating the debtor to pay a fixed or determinable sum of money that the debt was created or acquired in proximate relation to a trade_or_business and that the debt became worthless in the year claimed see 405_us_93 95_tc_257 a debt is bona_fide if it arose from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs in this case petitioner claimed a bad_debt deduction for compensation that he claimed he was entitled to but did not receive in connection with his participation in a joint_venture with thacker engineering inc thacker beginning in approximately petitioner a cash_basis taxpayer did not report any income from the joint_venture on his federal_income_tax returns for on date thacker filed a voluntary petition for bankruptcy under chapter with the united_states bankruptcy court for the southern district of new york petitioner filed a proof_of_claim with respect to the unpaid compensation he claimed was owed to him under the joint_venture agreement with thacker petitioner’s claim was eventually discharged worthless debts arising from claims of unpaid compensation are not deductible under sec_166 unless the income in question was reported on the taxpayer’s income_tax return for the year for which the bad_debt deduction is claimed or for a prior taxable_year see sec_1_166-1 income_tax regs see also 64_tc_598 in this case petitioner did not report the income that is the subject of his bad_debt claim on hi sec_2001 return or on the return of any prior taxable_year consequently respondent properly disallowed petitioner’s bad_debt deduction c deduction for legal expenses as explained earlier in this opinion sec_162 authorizes a taxpayer to claim a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year to carry on a trade_or_business petitioner claimed a deduction for legal expenses of dollar_figure on hi sec_2001 schedule c and attached to his return a letter purporting to substantiate the deduction the letter was falsified during the pendency of this case petitioner submitted another letter from a different lawyer purporting to substantiate the deduction that letter was also falsified the record contains no other document to substantiate the expense respondent properly disallowed the deduction iv fraud_penalty sec_6663 authorizes the commissioner to impose a percent penalty on a taxpayer if any part of an underpayment is due to fraud the commissioner must prove a taxpayer’s liability for the fraud_penalty by clear_and_convincing evidence sec_7454 rule b in order for the commissioner to prove that a taxpayer is liable for the fraud_penalty he must establish that an underpayment_of_tax exists and some part of the underpayment is due to fraud 96_tc_858 affd 959_f2d_16 2d cir fraud is established by showing that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 91_tc_874 the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner supra pincite fraud is never presumed and must be established by independent evidence of fraudulent intent 55_tc_85 fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 courts have relied upon a number of indicia or badges_of_fraud in deciding whether an underpayment_of_tax is due to fraud see eg 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632 92_tc_661 although no single badge is necessarily sufficient to establish fraud the existence of several badges_of_fraud constitutes persuasive circumstantial evidence of fraud petzoldt v commissioner supra pincite respondent contends that the following badges_of_fraud are present in this case inadequate records providing implausible or inconsistent explanations of behavior pattern of behavior indicating an intent to mislead and filing false documents we agree with respondent the record clearly and convincingly establishes that petitioner maintained inadequate records with respect to the deductions claimed on hi sec_2001 returns respondent clearly and convincingly proved that a substantial number of documents attached by petitioner to hi sec_2001 return in an effort to convince respondent that his deductions were proper had been forged and falsified respondent also proved that petitioner submitted at least one other forged document during the pendency of this case that document conflicted with another forged document that petitioner had attached to hi sec_2001 return respondent elicited testimony at trial establishing that petitioner admitted preparing at least some of the forged documents the totality of the evidence clearly and convincingly establishes that petitioner deliberately overstated his deductions for and falsified documents supporting the overstated and unsubstantiated deductions to mislead respondent and to evade his proper income_tax_liability for respondent has met his burden of proving that petitioner is liable for the fraud_penalty and consequently we sustain respondent’s determination decision will be entered under rule
